Brown, C. J.,
delivering the opinion.
We see no good cause of complaint at the rulings of the Court below on the admissibility of evidence in this case. The record shows that the widow, with the assent of the administrator, elected to have the lands of the estate sold and to take a life-estate in one-third of the proceeds of the sale as provided by the statute. The lands brought four hundred dollars at the sale, and the money was received by the administrator in the latter part of 1860, and loaned by him to one Ligón, who was one of the securities on his bond. Ligón paid the interest annually to Mrs. Jepson till 1864, when he paid the principal to the administrator, who received it in Confederate money, which, as the proof shows, was lost by the result of the war. And this suit is brought to hold the administrator liable for the amount.
It is insisted that he had no right to loan the money without an order of Court, or to invest it in anything but State *573securities, and that he is liable for the loss in any event, as he loaned it on personal security, and especially, as it was loaned to Ligón, who was already a security on his bond. Whatever weight these objections might be entitled to, under other circumstances, they cannot avail the plaintiff upon the state of facts in this case. The money was not lost by the’ insolvency of Ligón. He paid it to the administrator, who received Confederate money in satisfaction of the debt.
But the question really involved in this case, is not the sufficiency of the security taken from Ligón, but whether the administrator had the right to receive Confederate money in payment of the debt due by Ligón. The evidence shows that Confederate money was generally received in payment of old debts at the time this administrator received it. If he acted in good faith, and exercised the prudence and caution of a reasonable man in receiving the money, and it was lost by the results of the war, we hold that he was not liable. If prudent, cautious, men were then receiving this currency in payment of debts due them, an administrator, who received it in good faith and lost it without fault on his part, will not be held liable. The question of good faith and due caution was substantially and fairly submitted to the jury, and we will not disturb the verdict. While any rule that can be laid down will operate a hardship in some particular case, we are satisfied less injustice and wrong will result from this ruling than from the one insisted upon by the plaintiff in error.
We have laid down substantially the same rule in the case of Miller vs. Campbell, 38 Ga., 304, as applicable to a trustee, and in Brown vs. Wright, ante 96, which was the case of a guardian. And in the case of Boyd vs. Sales, decided at last term, ante 72, we held, that a payment to a sheriff in Confederate money, if no notice had been given him to refuse to receive it, amounted to a satisfaction of the judgment, and that it was error in the Court below in such case to open the judgment and order the ft. fa. to proceed. These decisions have all been made by a full Bench, and are the unanimous rulings of this Court. We trust the profession will *574understand that the rule is firmly established by this Court, that no executor, administrator, guardian or other trustee, will be held liable who received Confederate Treasury notes in good faith, during the war, when they were the currency of the country, taken by prudent business men on their own account, and were lost by the results of the war, without the fault of the executor, administrator, guardian or trustee.
Let the judgment of the Court below be affirmed.